   8:19-cr-00255-JFB-SMB Doc # 39 Filed: 02/17/21 Page 1 of 1 - Page ID # 66




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )                8:19CR255
                                              )
       vs.                                    )
                                              )
SETH B. VANDER VORST,                         )                  ORDER
                                              )
                     Defendant.               )


       This matter is before the court on the Motion to Continue Trial [38]. Counsel needs
additional time to properly evaluate the discovery material that constitutes the basis of the
indictment against the defendant and to prepare this matter for trial or a plea. For good
cause shown,

       IT IS ORDERED that the Motion to Continue Trial [38] is granted, as follows:

       1. The jury trial now set for March 30, 2021, is continued to May 25, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and May 25, 2021, shall be deemed excludable time in any computation of time
          under the requirement of the Speedy Trial Act. Failure to grant a continuance
          would deny counsel the reasonable time necessary for effective preparation,
          taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
          (B)(iv).

       DATED: February 17, 2021.

                                          BY THE COURT:


                                          s/ Susan M. Bazis
                                          United States Magistrate Judge
